department of the treasury internal_revenue_service washington d c cc intl uilc number release date internal_revenue_service national_office field_service_advice dated date memorandum for from subject jacob feldman field service special counsel office of associate chief_counsel international this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend action action action action k l m n o p q r t us corp last day of fiscal_year fsc1 dissolution date fsc2 date of incorporation fsc1 refund transferred to fsc2 examination begins fsc1 winding-up period ends notices of liability and deficiency last assessment_date fsc1 as extended date h plus six months emergency petition court order protective refund claims filed date b plus four years fsc1 fsc2 date a date b date c date d date e date f date g date h date i date j date k date l date m merchandise month a officer statute jurisdiction jurisdiction year year year year issues whether certain extensions executed after the dissolution of a foreign_sales_corporation fsc were effective to extend the periods of limitation for assessment or refund applicable to the fsc whether the service may assess additional tax against the transferees of a fsc based on the tax_liability of the dissolved fsc whether the transferees of the fsc may claim refunds with respect to taxes paid_by the fsc whether the court-appointed receiver for the dissolved fsc was entitled to file protective claims for refund of taxes paid_by the fsc whether the notices of deficiency to the u s related_supplier are valid if neither the fsc nor its transferees are entitled to claim refunds for the years at issue conclusions extensions of the statutes of limitation executed by the dissolved fsc during the post-dissolution period were valid including those that extended the period of limitations to a date beyond the end of the winding-up period under local law the service may assess additional tax against transferees of the dissolved fsc with respect to the tax_liability of the fsc the transferees as transferees may not claim refunds of taxes originally paid_by the dissolved fsc the court-appointed receiver for the dissolved fsc was authorized to file a protective claim_for_refund of tax paid_by the fsc because the court-appointed receiver was authorized to file a protective claim_for_refund of taxes paid_by the fsc it is not necessary to determine whether the notice_of_deficiency would be valid in the event that no party was authorized to file a refund claim facts us corp is a u s taxpayer fsc1 was a wholly-owned subsidiary of us corp fsc1 elected to be treated as a foreign_sales_corporation fsc pursuant to sec_922 us corp and fsc1 filed u s income_tax returns on the basis of a fiscal_year ending date a the tax years at issue correspond to years on date b fsc1 dissolved pursuant to the law of jurisdiction and distributed its assets worth dollar_figurek to us corp on date c us corp incorporated fsc2 pursuant to the law of jurisdiction an income_tax refund of dollar_figurel due on fsc1’s final return was transferred to fsc2 on or about date d fsc2 made an election to be treated as a fsc pursuant to sec_922 in early date e the service examined fsc1’s years the service and fsc1 executed consent agreements to extend the period for assessment form sec_872 for years the consents were signed on behalf of fsc1 by officer officer acted based on the law of jurisdiction which specifies a fixed-period winding-up period after dissolution of a corporation the winding-up period applicable to fsc1 expired on date f the service issued a notice_of_deficiency to us corp with respect to years denying deductions of fsc commissions and dividends-received deductions for merchandise and determining other adjustments the notice_of_deficiency dated date g sought additional tax in the following amounts dollar_figurem year dollar_figuren year and dollar_figureo year no notice_of_deficiency was issued with respect to year as us corp incurred a net_operating_loss in that year in action sec_1 and the taxpayers challenged the notices of deficiency as an alternative to the primary theory above based on examination adjustments the service determined deficiencies with respect to fsc1 on date g the service issued notices of liability to us corp and fsc2 in their capacity as transferees of fsc1 for the following periods and amounts dollar_figurep year dollar_figureq year dollar_figurer year and dollar_figures year only if the primary theory were rejected by the reviewing court would the alternative notices of liability become effective in that event the service would assess additional tax against us corp and fsc2 as transferees of fsc1 in action sec_3 and us corp and fsc2 as transferees alleged that they were entitled to refunds of taxes paid_by fsc1 the fsc redeterminations in this case and their potential effect on fsc1 or the transferees and the u s related_supplier may be summarized as follows service theory fsc transferees related_supplier primary alternative extensions of period of limitation refund additional tax additional tax_refund the notices of deficiency and liability constitute fsc redeterminations within the meaning of temp sec_1 a -1t e the ability of the service to perform such redeterminations may depend on whether certain periods of limitation were properly extended the relevant extensions in this case are reviewed below extensions executed prior to fsc1 dissolution prior to the dissolution date date b officer and the service entered into various agreements to extend the statute_of_limitations with respect to years extensions executed within fsc1 winding-up period after date b and prior to the end of the winding-up period date f officer and the service executed agreements to extend the statute_of_limitations for years from date b to date f officer had authority pursuant to jurisdiction law to execute extensions on behalf of the dissolved corporation in month a officer executed the last of several extension agreements which extended the periods of limitation for years to date h this agreement also resulted in extension of the periods of limitations for refunds for fsc1 to a date six months after date h or date i sec_6511 subsequent activity with respect to transferees on date g the service issued notices of transferee_liability to us corp and fsc2 with respect to fsc1 the notices of transferee_liability were issued less than one year after expiration of the basic period of limitation on assessment applicable to the transferor fsc1 on date f appointment of receiver and filing of protective refund claim actions were commenced to contest the notices of deficiency and liability described above subsequently on date j us corp filed an emergency petition in a court of jurisdiction requesting that it be appointed as a receiver for fsc1 for purposes of making refund claims to the service on date k a court of jurisdiction entered an order granting the emergency petition retroactive to the date of the emergency petition date j on date l us corp filed protective claims for refund with the service with respect to years law and analysis the commissioner may collect from a transferee or successor transferee unpaid income taxes of a transferor of assets sec_6901 c 357_us_39 state law determines the extent of a transferee’s liability stern u s pincite the term transferee includes shareholders of a dissolved corporation sec_301_6901-1 the commissioner bears the burden_of_proof that the taxpayer is liable as a transferee under local law or in equity sec_6902 t c rule d the petitioner has the burden_of_proof that the transferor is not liable for tax or additions to tax pursuant to sec_6902 under the law of jurisdiction a dissolved corporation is deemed to continue in existence for a period of t years from the date of dissolution for the limited purpose of winding up its affairs during or after the winding-up period creditors or shareholders may request that a jurisdiction court appoint trustees for the dissolved corporation in order to perform unfinished business and to safeguard or dispose_of corporate assets see statute sec_6402 authorizes the service to refund an overpayment_of_tax to the person that paid the tax in the first instance sec_6511 provides that if an agreement is made to extend the period of limitation on assessment the period for filing a claim_for_refund_or_credit is extended until at least six months after the extended period of limitation on assessment expires sec_6901 provides that the period of limitation for assessment with respect to a transferee extends for one year after the expiration of the period of limitation with respect to the transferor the rules governing redeterminations of fsc commissions for tax years beginning before date are contained in temp sec_1 a -1t e which states subsequent determination of transfer price rental income or commission the fsc and its related_supplier would ordinarily determine under sec_925 and this section the transfer price or rental payment payable by the fsc or the commission payable to the fsc for a transaction before the fsc files its return for the taxable_year of the transaction after the fsc has filed its return a redetermination of those amounts by the commissioner may only be made if specifically permitted by a code provision or regulations under the code such a redetermination would include a redetermination by reason of an adjustment under sec_482 and the regulations under that section or sec_861 and sec_1_861-8 which affects the amounts which entered into the determination in addition a redetermination may be made by the fsc and related_supplier if their taxable years are still open under the statute_of_limitations for making claims for refund under sec_6511 if they determine that a different transfer_pricing method or grouping of transactions may be more beneficial also the fsc and related_supplier may redetermine the amount of foreign_trading_gross_receipts and the amount of the costs and expenses that are used to determine the fsc’s and related supplier’s profits under the transfer_pricing methods any redetermination shall affect both the fsc and the related_supplier the fsc and the related_supplier may not redetermine that the fsc was operating as a commission fsc rather than a buy-sell fsc and vice versa temp sec_1 a -1t e emphasis added the regulation requires in the case of a fsc redetermination initiated by the service that the redetermination be permitted by the code or regulations temp sec_1 a -1t e see also union carbide corp v commissioner t c no date issue validity of extensions executed by fsc1 the authority of a corporate officer to act for a dissolved corporation in tax matters derives from the law of the state or jurisdiction of incorporation 121_f2d_842 3rd cir cert_denied 314_us_677 fsc1 was organized pursuant to the law of jurisdiction which allows a corporate officer authority to act for a specified period of t years after the date of corporate dissolution in order to wind up the corporation’s affairs see statute the legislative_history of this provision indicates that it was modeled on delaware law which contains virtually identical language see del code sec_278 in a case involving a predecessor provision under delaware law the board_of_tax_appeals held that the officer of a dissolved corporation had authority to extend the period of limitation to a date beyond the end of the winding-up period provided that the extension was executed within the period 25_bta_1109 cf 43_bta_1143 extension executed after expiration of winding-up period specified by delaware law is invalid applying these precedents to the present case the extensions executed within the statutory winding-up period were valid including the extensions executed in month a which extended the period of limitation for assessment to a date beyond the end of the winding-up period to date h although the statute_of_limitations for assessment of tax technically remained open until date h fsc1’s existence under jurisdiction law ended on date f upon expiration of the statutory winding-up period because no tax proceeding or other proceeding had been initiated with respect to fsc1 during that period issue notices of liability to transferees alternative theory when the service issued notices of liability alternative theory to fsc1’s transferees on date g the statute_of_limitations for assessment with respect to those transferees was still open given that fsc1 dissolved on date b pursuant to sec_6901 the periods of limitation for assessment with respect to the transferees were open until at least date m which is one year after the end of the three-year period of limitation on assessment generally applicable to fsc1 date f and were actually open until date i pursuant to valid extensions the notices of transferee_liability which were issued approximately one week prior to date m were therefore timely within the meaning of the regulation temp sec_1 a -1t e because transferee_liability is secondary rather than primary the service generally must make reasonable efforts to collect the tax from the transferor 42_tc_593 if the transferor is insolvent however attempts to collect taxes from the transferor would be futile and the service may proceed directly against the transferee 93_tc_475 37_tc_1006 aff’d 334_f2d_875 9th cir in the present case the transferees acknowledge receiving all known assets of fsc1 shortly after dissolution if the service were to prevail on its alternative theory fsc1 the only asset of which is the right to a potential tax_refund if the service prevails on its primary theory would still have no assets thus the service acted correctly in issuing notices of liability to the transferees within the period specified by sec_6901 issue capacity of transferees to file refund claims primary theory you requested guidance regarding the ability of the transferees to request refunds in this case we conclude that although the transferees were not entitled to file refund claims the court-appointed receiver of the transferor was eligible to make a protective refund claim on behalf of fsc1 see issue below when the notices of deficiency were issued on date g the period of limitation for refunds for fsc1 was open in fact that period was open until date i pursuant to the form_872 executed in month a and the operation of sec_6511 however when the service issued notices of deficiency to us corp on date g thereby giving rise to a potential refund claim as to fsc1 fsc1 no longer existed because the winding-up period under jurisdiction law had already expired nor had a tax proceeding been commenced within the winding-up period which would have allowed fsc1 to remain in existence pending the outcome of that proceeding 32_tc_187 aff’d 286_f2d_960 6th cir cert_denied 366_us_949 under michigan law issuance of notices of deficiency to corporation within statutory winding-up period warranted continuation of corporate existence under the law of jurisdiction fsc1 effectively ceased to exist for all purposes on date f thus it is necessary to determine whether any other party was entitled to make a refund claim on behalf of fsc1 in this case the transferees had no right to claim refunds of taxes paid_by fsc1 under sec_6402 the service is authorized to grant a refund only to the person who paid the tax in question given that neither us corp nor fsc2 paid these taxes no code provision or regulation affords them a right to claim refunds on behalf of fsc1 in their capacity as transferees issue capacity of receiver to claim refunds on behalf of fsc1 primary theory jurisdiction law provides a mechanism for terminating the existence of a corporation and disposing of its assets see statute following the formal process of dissolution a certificate of dissolution is issued after the formal dissolution the corporation continues in existence for a specified term for purposes of prosecuting and defending actions against it and enabling it to settle and close its business to divide its capital stock and to dispose_of and convey any corporate property if any actions or proceedings are initiated prior to the dissolution or during the winding-up period the corporate existence may continue beyond the period solely for purposes of such actions and until any judgments orders or decrees are executed during the winding-up period the corporate directors serve as liquidating trustees with the power to settle corporate affairs to collect outstanding debts to sell and convey property and to divide the remaining assets among the corporate shareholders after paying the corporate debts the corporation’s ability to act ceases for all purposes at the end of the winding-up period the law of jurisdiction also allows certain additional actions to be taken on behalf of a dissolved corporation at the discretion of a court either during or after the winding-up period specifically a court of jurisdiction upon application by a creditor or stockholder may at any time continue the directors as liquidating trustees or may appoint one or more persons as receivers of such corporation at the court’s direction the appointed receiver has authority to take charge of the corporate estate and effects to collect the debts and property due and belonging to the corporation to prosecute and defend all necessary actions to appoint agents and to do all other acts which might be done by the corporation although no case law was identified interpreting this specific provision in jurisdiction the corresponding delaware provision del code sec_279 has been interpreted to allow appointment of a receiver at any time even after the winding-up period has expired in in re citadel industries inc v commissioner a 2d del ch for example the court explained the scope of sec_279 when it vacated an order under sec_278 that purported to extend the existence of a dissolved corporation after the three year winding-up period had expired although the court could extend the winding-up period before the period ended the corporate existence once terminated could not be reinstated by retroactively extending the winding-up period under sec_278 however the court concluded that appointment of a receiver under sec_279 was appropriate even after the winding-up period had expired sec_279 provides a means for stockholders and creditors to obtain redress in cases where a dissolved corporation holds assets after the statutory winding-up period has expired in addy v short a 2d del s ct the supreme court of delaware held that a receiver appointed for a dissolved corporation after expiration of the winding-up period could recover a reversionary_interest in real_property in favor of the corporation although the corporation itself could no longer carry on business it remained in existence to serve as a repository of title and as obligor of debts a 2d pincite quoting wax v riverview cemetery co del a 2d the receiver in addy recovered three acres of oceanfront property by asserting the reversion on behalf of the shareholders of the defunct corporation several other decisions support the use of sec_279 under analogous circumstances e g 373_fsupp_1076 d del receiver may sue agency of foreign government to recover oil royalties and participation rights and to sequester property of the government under sec_279 order but needs clarification of the order from court of chancery before pursuing federal district_court suit harned v beacon hill real_estate co a del s ct under predecessor of sec_279 appointment of receiver is appropriate if the corporation refuses fails or neglects to settle and close its business levin v fisk rubber corp a 2d del ch appointment of receiver for dissolved corporation is within inherent power and discretion of an equity court these decisions recognize that although the dissolved corporation itself no longer exists a receiver appointed upon request by a shareholder or a creditor may collect or dispose_of the corporation’s assets delaware law also authorizes the receiver of a dissolved corporation to initiate actions to recover property of the corporation even after the corporation’s existence has terminated under state law the law of jurisdiction which contains similar provisions was in fact modeled directly upon the law of delaware by analogy to precedents interpreting delaware law appointment of us corp as receiver to claim refunds of taxes paid_by fsc1 was an appropriate exercise of authority by the court of jurisdiction which should be recognized for federal_income_tax purposes us corp was the sole stockholder of fsc1 the taxes at issue were paid_by fsc1 and any overpayments would be refundable to fsc1 if in fact the limitations_period for claiming a refund of federal taxes has not expired the period of limitation on assessments was properly extended to date h by an officer of fsc1 acting as a trustee and by the service during fsc1’s winding-up period and the limitation period for claiming a refund on behalf of fsc1 will not expire until six months later on date i thus the protective claims for refund filed on date l preserved the right of us corp as receiver to obtain a refund of taxes paid_by fsc1 in the event that the service prevails with respect to its primary theory in this case issue validity of notices of deficiency to u s related_supplier primary theory the service issued notices of deficiency to us corp primary theory on date g a date within the period of limitation for assessment as extended applicable to us corp these notices which asserted deficiencies in tax against us corp in its capacity as the u s related_supplier of fsc1 satisfied the requirement in temp sec_1 a -1t e that the fsc redetermination initiated by the commissioner must be permitted by the code or the regulations because we have determined see issue above that the receiver appointed by the court of jurisdiction was entitled to assert protective refund claims on behalf of fsc1 us corp may obtain a refund of taxes paid fsc1 in the event that the notices of deficiency under the primary theory are sustained accordingly it is not necessary to determine as a hypothetical matter whether the notices of deficiency issued to us corp would be valid if no party were capable of asserting a refund claim with respect to taxes paid_by fsc1 if you have any further questions please call branch at __________________________________ jacob feldman field service special counsel office of associate chief_counsel international
